 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   MATTHEW GANTT,
                                                          Case No. C19-5352 RBL-TLF
 7                            Plaintiff,
            v.                                            ORDER TO SHOW CAUSE
 8
     JANET RHOTON,
 9
                              Defendants.
10

11          In this action pursuant to 42 U.S.C. § 1983, plaintiff Matthew Gantt filed a motion

12   for a preliminary injunction and temporary restraining order on September 26, 2019.

13   Dkt. 28. In an order to show cause, this Court directed plaintiff to submit an affidavit to

14   the court demonstrating how the motion for a temporary restraining order was related to

15   the claims in plaintiff’s complaint, since the motion for a TRO sought an injunction

16   against unnamed defendants. Dkt. 29. Since then, plaintiff has submitted an amended

17   complaint, adding new defendants and claims. Dkt. 51. Plaintiff’s amended complaint

18   does not make clear whether the new defendants are the same individuals described in

19   the motion for a TRO. See id.

20          Furthermore, since the Court’s order to show cause on this issue, the plaintiff has

21   not submitted evidence to the Court that his situation meets the standard for a TRO. To

22   obtain a preliminary injunction or TRO, the moving party must demonstrate: (1) he is

23   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence

24

25

     ORDER TO SHOW CAUSE - 1
 1   of preliminary relief; (3) the balance of equities tips in his favor; and (4) an injunction is

 2   in the public interest. Winter v. Natural Res. Def. Counsil, Inc., 555 U.S. 7, 20 (2008);

 3   see also Stuhlbarh Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n. 7 (9th

 4   Cir. 2001). Plaintiff’s motion in September alleged that he was in fear for his life due to

 5   lacking medical care for an acute injury. Dkt. 28, at 2-3. At this time, there is no

 6   evidence presented to the Court that shows any imminent injury.

 7          Accordingly, the Court orders plaintiff to show cause on or before March 3,

 8   2020, why his motion for temporary restraining order or preliminary injunction

 9   (Dkt. 28) should not be denied by the Court as moot.

10

11          Dated this 31st day of January, 2020.

12

13

14                                                      A
                                                        Theresa L. Fricke
15                                                      United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

     ORDER TO SHOW CAUSE - 2
